            Case 19-34698 Document 768 Filed in TXSB on 04/12/21 Page 1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                            ENTERED
                                                                                                                   04/12/2021


IN RE:                                                 *                           CHAPTER 11
                                                       *
                                                       *                           CASE NO. 19-34698 (DRJ)
                                                       *
KP ENGINEERING, LP, et al1                             *
                                                       *                           (Jointly Administered)
                             Debtor                    *


ORDER EXTENDING THE LIQUIDATION TRUSTEE’S DEADLINE TO FILE CLAIM
                          OBJECTIONS

                                             (Related Docket No. 765)



           Upon the motion (the “Motion”)2 of Michael D. Warner, in his capacity as liquidation

trustee for the KP Engineering Liquidation Trust (the “Trust”), (the “Liquidation Trustee”) in the

above-referenced Chapter 11 cases for entry of an order extending the deadline to file objections

to claims through July 30, 2021; and the Court having jurisdiction to consider the Motion and the

relief requested therein being a core proceeding in accordance with 28 U.S.C. § 157(b)(2) on which

the Court may enter a final order consistent with Article III of the United States Constitution; and

venue being properly in this district under 28 U.S.C. §§ 1408 and 1409; and good and adequate

notice of the Motion having been given under the circumstances and it appearing that no other or

further notice need be provided; and it appearing that the legal and factual bases set forth in the




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are KP
Engineering, LP (7785) and KP Engineering, LLC (0294). The location of the Debtors’ corporate headquarters and
the Debtors’ service address is: 5555 Old Jacksonville Hwy., Tyler, TX 75703
2
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Motion.
        Case 19-34698 Document 768 Filed in TXSB on 04/12/21 Page 2 of 2




Motion establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefore,

       IT IS HEREBY ORDERED THAT:

               The Claims Objection Deadline shall be extended through July 30, 2021 with regard

to all claims except Proof of Claim Number 84 filed by Targa Pipeline Mid-Continent Westtex

LLC, the claim objection deadline for which excepted claim is not extended at this time beyond

the date set forth in the respective Stipulation and Order on the Court’s docket.

       1.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.


Signed:
 Signed: April 12, 2021.
                                      ____________________________________
                                            ____________________________________
                                      THE HONORABLE     DAVID R. JONES
                                            DAVID R. JONES
                                      CHIEFUNITED
                                             UNITED  STATES
                                                    STATES   BANKRUPTCY
                                                           BANKRUPTCY       JUDGE
                                                                        JUDGE




                                                 2
